MORROW, Presid’ing Judge.
The conviction is for receiving and concealing stolen property; penalty assessed at confinement in the penitentiary for two years.
The indictment appears regular and regularly presented. The evidence heard upon the trial is not before the reviewing court.
There are various requests for special charges and some exceptions and objections to the court’s charge, but, in the absence of the statement of facts, we are unable to perceive any matter presented for review which would authorize an annulment of the judgment of conviction.
The judgment is affirmed.